Citation Nr: 1047370	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's left knee synovitis, chondromalacia, and total knee 
replacement residuals, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran had active service from August 1950 to August 1953 
and from January 1959 to February 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Waco, Texas, 
Regional Office (RO) which granted a temporary total evaluation 
for the Veteran's left knee synovitis and chondromalacia under 
the provisions of 38 C.F.R. § 4.30 based upon convalescence 
following a September 20, 2006, left total knee arthroplasty for 
the period from September 20, 2006, to October 1, 2007.  In April 
2007, the RO tacitly recharacterized the Veteran's left knee 
disorder as left knee synovitis, chondromalacia, and total knee 
replacement residuals; determined that its January 2007 rating 
decision was in error in failing to effectuate the temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 for the 
Veteran's post-operative left knee disability for the period from 
September 20, 2006, to October 31, 2007; and granted a 30 percent 
evaluation for the Veteran's post-operative left knee disorder 
for the period on and November 1, 2007.  In April 2010, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  At the hearing, the Board 
granted advancement on the docket on its own motion.  In June 
2010, the Board remanded the Veteran's appeal to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The report of a July 2010 VA examination for compensation 
purposes reflects that 


the Veteran was diagnosed with left total knee replacement 
residuals, pigmented villonodular synovitis, and calcium 
pyrophosphate deposition disease.  The examiner clarified that 
pigmented villonodular synovitis "is a form of neoplasm that is 
not usually malignant but [which] can be destructive."  The 
examiner opined that "this knee neoplasm is most likely caused 
by or a result of a knee condition that originated in military 
service."  An August 2010 Report of General Information (VA Form 
21-0820) notes that the Veteran indicated that "during his VA 
exam scheduled on 08/22/2010, the examiner verbally suggested to 
the Veteran that he be seen by a rheumatologist."  In a November 
2010 written statement, the Veteran reported that he had been 
advised by the examiner at the July 2010 VA examination to 
request a referral to a rheumatologist.  He stated that he had 
requested such a referral from both his primary care provider and 
orthopedist at the Dallas, Texas, VA Medical Center (VAMC).  
Clinical documentation of the VA cited treatment, if conducted, 
is not of record.  

The VA should obtain all relevant VA and private clinical 
documentation which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after July 2010, including that 
provided at the Dallas, Texas, VAMC, be 
forwarded for incorporation into the 
record.  

2.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
30 percent for his service-connected left 
knee synovitis, chondromalacia, and total 
knee replacement residuals with express 
consideration of the provisions of 38 
C.F.R. § 3.321(b)(1).  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

